PER CURIAM.
The complaint herein is the ordinary form of a complaint in ejectment. The defendant pleaded a general denial, together with an averment that he had been in the quiet possession of the premises described in the complaint for more than five years immediately preceding the filing of the complaint. Prior to the trial the defendant filed a disclaimer of any interest in the land sued for. The cause was tried by the court without a jury, findings of fact were waived, and judgment rendered in favor of the plaintiff. From this judgment the defendant appealed directly to this court. The record contains no bill of exceptions or other showing of any error in the court below, and the appellant has not filed any brief or points and authorities in support of his appeal. The appeal is manifestly without merit, and the judgment is affirmed, and the superior court is directed to allow to the respondent $100 damages as a part of the costs on appeal.